DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2021 has been entered.
Information Disclosure Statement
The IDS’s filed on 11/16/2020, 11/25/2020 and 01/27/2021 have been considered. See the attached PTO 1449 form.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 08/10/2020 is acknowledged. Claims 1, 2, 4-6, 8, 9, 29, 30, 31, 33, 34, 35, 36 and 37 are pending in this application. Claims 3, 7, 10-28 and 32 have been cancelled. Claims 1, 2, 4, 5, 6, 8, 9, 31, 33, 34 have been amended. Claims 35-37 are newly added. Claims 35-36 have been withdrawn. Accordingly, claims 1, 2, 4-6, 8, 9, 29, 30, 31, 33, 34 and 37 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Election/Restrictions
s 35-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention originally claimed and the invention in claims 35-36 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the invention originally claimed (i.e. product) can be used in a materially different process of using that product. For example, the instant specification disclose the biphasic system is implanted into a target physiological environment, which can be the vitreous humor as claimed in the process of use or the system can be implanted subcutaneously, subdermally or intraperitoneally (see: Para 00034 of instant specification). Therefore, as disclosed in the instant specification, the biphasic system can be used in a materially different process of using that product and thus the two inventions are distinct.    
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent	subject matter;
(c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or
35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments filed 02/18/2021, with respect to 112(a) rejection for claims 33 and 34 have been fully considered and are persuasive.  The rejection of claims 33 and 34 has been withdrawn. Arguments are persuasive because the applicant amended the claims to specifically recite a time period of 60 days which does have support in the specification such as figure 14B.
Applicant’s arguments filed 02/18/2021, with respect to 112(b) rejection for claim 10 have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. Arguments are persuasive because the applicant cancelled claim 10 which presented issued related to indefiniteness. 

The following rejection is a new rejection necessitated by the amendments filed, 02/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The insufficient antecedent basis for this limitation makes it unclear whether the claim is referring to aflibercept as the “said protein” or whether the “said protein” is a protein different from aflibercept.  

The following rejection is a new rejection necessitated by the amendments filed, 02/18/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9, 29-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0363482; Dec. 11, 2014) in view of Herrmann (Pharmaceutical Research, Vol. 24, No. 8, Pg. 1527-1537; August 2007) and de Juan, JR. et al. (US 2012/0095439 A1; Apr. 19, 2012) as evidenced by Regeneron (Eylea (Aflibercept), Prescribing Information, 2011, Pg. 1-15).   
Guo, throughout the reference, teaches a bioerodible (i.e. biodegradable) sustained released drug delivery system that include biocompatible fluid and biocompatible solid core components (Para 0003). Guo teaches a drug delivery system comprising an inner core, which comprises a biocompatible fluid component and a biocompatible solid component and at least one agent dispersed, suspended or dissolved within the inner core (i.e. solid or fluid component, which encompasses there being less than 50% in liquid component), wherein the agent can be a peptide or a protein (Pg. 8, claim 44, line 1-6). The concentration of the agent in the inner core is at least 10% (Para 0035), which through straightforward calculation equates to 100 mg/ml and thus completely overlaps the claimed limitation in instant claim 1. 
Guo teaches the concentration of the agent (i.e. protein) in the inner core is at least 10% or preferably over 50% and more preferably over 75% (Para 0035), which through straightforward calculation equates to between 100 mg/ml and more than 750 mg/ml. This concentration overlaps the instantly claimed amount of aflibercetp (i.e. protein) in the formulation.   
With respect to claim 30, Guo teaches PEG and PLGA being dissolved to get a solution (Para 0086) indicating the solubility of PEG. Furthermore, in paragraph 0036, it states inserting delivery system will come in contact with water or other physiological fluid that enter the system and contacts the inner core (including PEG within the inner core), and it is known that PEG is soluble in water, which meets the claimed limitation of PEG being soluble. As stated above, the reference teaches that PEG is contained in the fluid component. It would have been obvious to one of ordinary skill in the art to vary the concentration of PEG and protein in different components (as recited in the claimed limitation) so to optimize the desired results and obtain stable release of the agent/protein. 
	
The teachings of Guo have been set forth above.
Guo does not teach explicitly the amount of polyethylene glycol in the delivery system and solid phase being in equilibrium with liquid phase as recited in the instant claims. Guo also does not explicitly teach specifically the liquid phase comprising a specific amount of protein such as the one recited in claim 5. Guo also does not teach the protein having at least 80% native conformation, structure or function in the liquid phase (i.e. stable). Further, Guo does not explicitly teach polyethylene glycol at a 
 
Herrmann throughout the reference teaches addition of polyethylene glycol in delivery system affects the protein release kinetics and stability (Pg. 1527, Purpose) and that sustained release system for pharmaceutical proteins are highly desirable to reduce administration frequency and enhance their in vivo stability (Pg. 1527, Intro). 
Herrmann teaches IFN-alpha (protein) bulk solutions were precipitated with 5-20% PEG (Pg. 1529, Col. 2, Fluorescence Spectroscopy, line 2-3).  Through straightforward calculation, this equates to 50 mg/ml to 200 mg/ml concentration of PEG, which overlaps the instantly claimed amount. Furthermore, Herrmann teaches that the concentration of the supernatant is in equilibrium with the precipitated/crystalline phase (Pg. 1528-1529, Solubility Studies). 
With respect to the claim 5 limitation, wherein liquid phase comprises the recited amount of aflibercept (i.e. protein), Herrmann teaches IFN-alpha bulk solutions are precipitated with 5-20% PEG and re-dissolved in excess of buffer to final protein concentration of 0.05 mg/ml (Pg. 1529, Col. 2, Fluorescence Spectroscopy, line 2-5). This entirely overlaps the protein concentration in liquid phase (with PEG) claimed in instant claim 5.   
With respect to the protein having at least 80% native conformation, structure or function in the liquid phase (i.e. stable), Herrmann teaches IFN-alpha protein precipitation with polyethylene glycol and re-dissolution revealed a complete protein recovery with PEG concentration 4-20%. Moreover, no chemical degradation such as oxidation occurred, since the amount of oxidized IFN-a detected by RP-HPLC in standard solutions as well as in the solutions of re-constituted IFN-a was less than 2%. Furthermore, size exclusion chromatography and SDS gel electrophoresis were used to detect protein aggregation and fragmentation, which indicated no significant differences in protein quality before and 
With respect to claim 29, wherein polyethylene glycol is at a concentration that limits protein solubility to less than 50 mg/ml and greater than 0.5 mg/ml, Herrmann teaches the solubility of protein was experimentally determined in differently concentrated aqueous PEG solutions and that the solubility of IFN-alpha is strongly affected by the presence of PEG. It further states that 10% PEG resulted in an almost negligible protein solubility (0.02 mg/ml) (Pg. 1531, Col.1, Solubility Studies).

The teachings of Guo and Herrmann have been set forth above.
The references above do not explicitly teach the protein is aflibercept and that the formulation releases the amount recited in claims 33 and 34 when administered into the vitreous humor. However, these deficiencies are cured by de Juan, JR. 
	Juan teaches an implantable therapeutic device to release a therapeutic agent and the device is implanted into the vitreous humor of the eye (Abstract; Para 0014). The therapeutic device is configured to provide continuous release of therapeutic quantities of at least one therapeutic agent for an extended time of at least 3 months to reduce frequency of injection and risk of infection (Para 0015). The reference teaches aflibercept (VEGF trap) as one of the therapeutic agent (Page 65, Table 1A).    


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Herrmann and Juan and specifically include the stated concentration of polyethylene glycol. One would be motivated to do so because Herrmann throughout the reference teaches that presence of polyethylene glycol with IFN-alpha protein facilitates the sustained protein release with nearly constant release rates and moreover, the protein aggregation is reduced (Pg. 1536, Col 1, Para 2). One would be motivated to incorporate the PEG concentration Herrmann teaches to achieve similarly desired results. Furthermore, since both Guo and Hermann teach a composition with protein and PEG having solid and liquid phase, one would necessarily achieve similar results of protein stability in physiological environment and the protein being in equilibrium in the solid and liquid phase.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Herrmann and Juan and specifically include a protein concentration of 0.05 mg/ml in the fluid (containing PEG) phase. One would be motivated to do so because Herrmann throughout the reference teaches that presence of polyethylene glycol with IFN-alpha protein facilitates the sustained protein release with nearly constant release rates and moreover, the protein aggregation is reduced (Pg. 1536, Col 1, Para 2). Thus 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Herrmann and Juan with respect to the protein stability. One would have been motivated to do so because Herrmann teaches that protein precipitation with polyethylene glycol and re-dissolution revealed a complete protein recovery and that the sustained release matrix composition offers major benefits via its precipitation mechanism as discussed above. The reference provides motivation for why precipitation would be desired in the sustained release formulation and that complete protein recovery is achieved via this mechanism and therefore one would have been motivated to utilize this teaching of the reference along with the concentrations of the protein and polyethylene glycol components taught by the reference and discussed above.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teaching of Herrmann and Juan and include a concentrations of PEG as taught by Herrmann and manipulate the amount during routine experimentation to identify and optimize the most desirable concentration that would yield predictable protein solubility and stability.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Herrmann and Juan and include aflibercept as the protein in the formulation. Both Guo and Herrmann teach the inclusion of a protein in an implantable sustained release formulations. Herrmann teaches that the release of pharmaceutical proteins can be controlled by an in-situ precipitation (Page 1527, Abstract). Even though the references do not explicitly disclose aflibercept, they teach proteins in general and therefore one would have been motivated to include a protein based on the treatment that is desired. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the formulation release a specific amount of aflibercept based on the amount necessary for the treatment of a condition. The duration and dosage of a drug is patient specific and based on the condition being treated and therefore it would have been obvious to have the formulation release an amount recited in the instant claims. Furthermore, the Guo reference teaches that the release rate of the active agent can be controlled by the size of the diffusion pores and the permeability of the second layer of the polymer system (see Para 0008 and 0037). Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the release rate of aflibercept by varying the size of the diffusion pores or the permeability of the second layer of the polymer system based on the desired therapeutic dose.   
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-2, 4-6, 8-9, 29-31, 33-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0363482; Dec. 11, 2014) in view of Herrmann (Pharmaceutical Research, Vol. 24, No. 8, Pg. 1527-1537; August 2007) and de Juan, JR. et al. (US 2012/0095439 A1; Apr. 19, 2012) as evidenced by Regeneron (Eylea (Aflibercept), Prescribing Information, 2011, Pg. 1-15) as applied to claims 1-2, 4-6, 8-9, 29-31 and 33-34 above, and further in view of Dix et al. (US 2010/0279933 A1; Nov. 4, 2010).
The teachings of the above references have been set forth above.

Dix et al. throughout the reference teaches formulations of a vascular endothelial growth factor (VEGF)-specific fusion protein antagonist including lyophilized and stable liquid formulations (Abstract). Dix discloses that in the formulations, PEG 3350 is an organic co-solvent which is used to stabilize the fusion protein (Para 0027).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Dix and include specifically PEG 3350 as the PEG component. One would have been motivated to do so because Dix teaches formulations comprising VEGF antagonist and as discussed above, Juan also teaches aflibercept which is a VEGF antagonist. Dix further provides the motivation that PEG 3350 is used to stabilize this fusion protein and thus one skilled in the art would have been motivated to incorporate specifically PEG 3350 as the PEG.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 02/18/2021 with respect to 103 rejections have been fully considered but they are not persuasive.
Applicant argued that the reference Juan discloses aflibercept in a laundry list of proteins that could be used in the device disclosed by Juan. 


Applicant further argued that one of ordinary skill in the art would not have a reasonable expectation of success that aflibercept’s solubility could be modified by the addition of PEG. It was argued that solubility of a protein with different amounts of PEG is different for different proteins and that there is no teaching or guidance in the cited art that would lead one of ordinary skill in the art to arrive at the claimed concentrations of PEG and aflibercept. 
In response, as discussed above, Herrmann teaches that the solubility of the protein is strongly affected by the presence of PEG. Therefore, one skilled in the art would have a reasonable expectation of success in that the solubility of a protein such as aflibercept could be modified by addition of PEG because Herrmann does disclose PEG strongly affecting the solubility of a protein. Further, with respect In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the prior art does teach an amount of PEG which reads on the instant claims for the amount of protein solubility instantly claimed and it is not inventive to discover optimum ranges by routine experimentation when specifically incorporating aflibercept as the protein.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616